 

 

 

 

. . . yee fi 4 SAL ie
. o tame ol eoeed %
AQ 245B (Revs 02/08/2019) Judgment in a-Criminal Petty Case (Modified) _ cs i he eo hha lofi

UNITED STATES DISTRICT COURT AUG 22 2019
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

CLERK US DISTRICT COURT

 

SOUTHERN DISTRICT GF CALIFORNIA

 

 

United States of America JUDGMENT IN|AYCRIMINAL CASE DEPUTY
v. {For Offenses Committed On or After November 1, 1987)
Gonzalo Ramirez-Bernal Case Number: 3:19-mj-23405

Chioe S. Dillon

Defendant's Attorney

REGISTRATION NO. 88426298

THE DEFENDANT: .
pleaded guilty to count(s) 1 of Complaint

 

LO was found guilty to count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense . Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
(J The defendant has been found not guilty on count(s)
[} Count(s) . - dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

& TIME SERVED O days

>] Assessment: $10 WAIVED Fine: WAIVED

-Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

CL] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, August 22, 2019
Date of Imposition of Sentence

Received Li Mi: CAN QQu

 

DUSM | HONORABLE ROBERT A. MCQUAID
, UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy 3:19-mj-23405
